Title: From George Washington to Jacob Schreiber, 1 May 1782
From: Washington, George
To: Schreiber, Jacob


                        
                            sir
                            Head Quarters 1st May 1782
                        
                        Your Favor of the 9th April would have been answered before this time—but that the
                                Commisioners at Elizabeth were in Negociation—& it was hoped that
                            Measures to effect a General Exchange would have been adopted—This Negociation is now closed, without accomplishg the
                            desired purpose—In Consequence of which all Exchanges will cease untill the Determination of Congress thereon—this
                            Circumstance Will put it out of my power to comply with the request for your Exchange.
                        It is intirely out of my province to make Applications to Congress for Money as you request—therefore I shall
                            be readily excused in not makg a Compliance to that part of your Letter. I am &c. 

                    